EXHIBIT (m)(4)(b) SCHEDULE A EATON VANCE MUTUAL FUNDS TRUST CLASS B DISTRIBUTION PLAN Sales Date of Original Plans Name of Fund Adopting This Plan Commission (Inception Date) Adoption Date Eaton Vance Government Obligations Fund 5% October 28, 1993 June 23, 1997 Eaton Vance High Income Fund * 5% August 1, 1986/July 7, 1993/ June 23, 1997 June 19, 1995 (August 1, 1995) Eaton Vance Strategic Income Fund ** 4.5% November 20, 1990/July 7, 1993/ June 23, 1997 June 19, 1995 (November 1, 1995) Eaton Vance Tax-Managed Growth Fund 1.1 5% March 20, 1996 June 23, 1997 Eaton Vance Tax-Managed Small-Cap Growth Fund 1.1 5% N/A August 11, 1997 Eaton Vance Municipal Bond Fund 5% N/A October 17, 1997 Eaton Vance Tax-Managed International Growth Fund 5% N/A March 2, 1998 Eaton Vance Insured Tax-Managed Growth Fund 6.25% N/A June 22, 1998 Eaton Vance Insured Tax-Managed Emerging Growth Fund 6.25% N/A June 22, 1998 Eaton Vance Insured Tax-Managed International 6.25% N/A June 22, 1998 Growth Fund Eaton Vance Insured High Income Fund 6.25% N/A June 22, 1998 Eaton Vance Tax-Managed Value Fund 5% N/A August 16, 1999 Eaton Vance Floating-Rate High Income Fund 6.25% N/A June 19, 2000 Eaton Vance Tax-Managed Multi-Cap Opportunity Fund 6.25% N/A June 19, 2000 Eaton Vance Tax-Managed Young Shareholder Fund 6.25% N/A June 19, 2000 Eaton Vance Floating-Rate Fund 6.25% N/A August 14, 2000 Eaton Vance Tax-Managed Growth Fund 1.2 6.25% N/A March 1, 2001 Eaton Vance Tax-Managed Small-Cap Growth Fund 1.2 6.25% N/A March 1, 2001 Eaton Vance Tax-Managed Equity Asset Allocation Fund 6.25% N/A December 10, 2001 Eaton Vance Tax-Managed Mid-Cap Core Fund 6.25% N/A December 10, 2001 Eaton Vance Tax-Managed Small-Cap Value Fund 6.25% N/A December 10, 2001 Eaton Vance Low Duration Fund 6.25% N/A June 18, 2002 Eaton Vance Tax-Managed Dividend Income Fund 6.25% N/A February 10, 2003 Eaton Vance Diversified Income Fund 6.25% N/A November 15, 2004 Eaton Vance Dividend Income Fund 6.25% N/A August 8, 2005 Eaton Vance Cash Management Fund 6.25% N/A October 19, 2009 * This fund is a successor in operations to a fund which was reorganized, effective August 1, 1995 and the outstanding uncovered distribution charges of the predecessor fund were assumed by the above fund. ** This fund is a successor in operations to a fund which was reorganized, effective November 1, 1995, and the outstanding uncovered distribution charges of the predecessor fund were assumed by the above fund. A-1
